DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner notes that the previous 112 issues noted in the previous office action are overcome by amendment. As claim 12 has been deleted thus rendering the rejection moot. Further, claim 18 has been amended to overcome the 112f interpretation and the subsequent 112 rejections made in light of the Examiner noting that the specification did not provide support for the first and second expansion devices. However, the Examiner withdraw the assertion that the specification does not disclose the structure of the first and second expansion device, as they are clearly denoted in the Drawings with the understood symbol in the art for a valve in Fig. 2. Therefore, the Examiner is putting on the record that Applicant did not introduce new matter by amending to overcome the rejections of claim 18 by removing the term “device” with “valve” as the support lies in at least Fig. 2 of the Drawings. 

Allowable Subject Matter
Claims 1, 3-11, 14-15, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 15, the closest prior art of record is Jun (KR20180104416A).
An air conditioner, comprising: a compressor; a first heat exchanger connected to the compressor and configured to operate as a condenser during a cooling operation and to operate as an evaporator during a heating operation; a refrigerant pipe disposed inside the first heat exchanger and configured to carry a two-phase refrigerant; a connection pipe connected to the refrigerant pipe; a header connected to the connection pipe and configured to receive a refrigerant separated from the two-phase refrigerant in the refrigerant pipe; a bypass pipe connected to the header and configured to guide the refrigerant to the compressor; a flow rate control valve installed at the bypass pipe and configured to control a flow rate of the refrigerant; a subcooler configured to superheat the refrigerant flowing through the bypass pipe; and a controller configured to control an opening degree of the flow rate control valve, wherein the controller is configured to control the opening degree of the flow rate control valve based on a comparison between a refrigerant flow velocity of the two-phase refrigerant in the refrigerant pipe and a reference flow velocity.
Regarding claim 1, Jun teaches an air conditioner (10, Fig. 2. Title), comprising:
a compressor (45, Pig. 5, see paragraph [O036]),
a first heat exchanger (30. Fig. 5, see paragraph [O031]) connected to the compressor (see Fig. 3) and configured to operate as a condenser during a cooling operation and to operate as an evaporator during a heating operation (see paragraph [0031], [0049], [0055]);
a refrigerant pipe disposed inside the first heat exchanger and configured to carry a two- phase refrigerant (see 130, Fig. 3. paragraph [0031], [0049], [0055]);
a connection pipe (120, Fig. 3) connected to the refrigerant pipe;
a header connected to the connection pipe and configured to receive a refrigerant separated from the two-phase refrigerant in the refrigerant pipe (150, Fig. 3);
a bypass pipe (100. Pig. 5, paragraph [0082]) connected to the header and configured to guide the refrigerant to the compressor (see paragraph [0082]);
a flow rate control valve installed at the bypass pipe and configured to control a flow rate of the refrigerant (110, Pig. 5, paragraph [0058]);
a subcooler configured to superheat the refrigerant flowing through the bypass pipe (80, Fig. 3, paragraph (]0094]); and
a controller configured to control an opening degree of the flow rate control valve (implied in at least paragraph [0058]).
However, Jun does not teach “the controller is configured to control the opening degree of the flow rate control valve based on a comparison between a refrigerant flow velocity of the two-phase refrigerant in the refrigerant pipe and a reference flow velocity.” The Examiner has not found prior art that is sufficient to teach the missing limitation of claims 1 and 15. Thus, a combination would not be obvious to modify the prior art structures to arrive at the claimed invention without improper hindsight of independent claims 1 and 15, with dependent claims therefrom are considered allowable. 

Regarding claim 21, the closest prior art of record is Jun (KR20180104416A) in view of Miyagi (US 2017/0089614). 
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
An air conditioner, comprising: a compressor; a first heat exchanger connected to the compressor and configured to operate as a condenser during a cooling operation and to operate as an evaporator during a heating operation; a refrigerant pipe disposed inside the first heat exchanger and configured to carry a two-phase refrigerant; a connection pipe connected to the refrigerant pipe; a header connected to the connection pipe and configured to receive a refrigerant separated from the two-phase refrigerant in the refrigerant pipe; a bypass pipe connected to the header and configured to guide the refrigerant to the compressor; a flow rate control valve installed at the bypass pipe and configured to control a flow rate of the refrigerant; a subcooler configured to superheat the refrigerant flowing through the bypass pipe; a first temperature sensor configured to measure a first temperature of the refrigerant introduced into the subcooler; a second temperature sensor configured to measure a second temperature of the refrigerant discharged from the subcooler; and a controller configured to control an opening degree of the flow rate control valve, wherein the controller is configured to: based on a difference between the first temperature and the second temperature being greater than or equal to a reference value, increase the opening degree of the flow rate control valve; and based on the difference between the first temperature and the second temperature being less than the reference value, decrease the opening degree of the flow rate control valve.
Jun teaches the general structure of claim 21, as the construction of the air conditioner is generally met by Jun. However, Jun fails to teach:
a first temperature sensor configured to measure a first temperature of the refrigerant introduced into the subcooler; a second temperature sensor configured to measure a second temperature of the refrigerant discharged from the subcooler; and a controller configured to control an opening degree of the flow rate control valve, wherein the controller is configured to: based on a difference between the first temperature and the second temperature being greater than or equal to a reference value, increase the opening degree of the flow rate control valve; and based on the difference between the first temperature and the second temperature being less than the reference value, decrease the opening degree of the flow rate control valve.
Miyagi teaches a refrigeration device (Miyagi, Tile) which features a controller which comprises a valve (Miyagi, paragraph (0051) based on temperature difference recorded by a first temperature sensor at the mist of a subcooler and a second temperature sensor at the outlet of the subcooler (Mivagi first temperature sensor 46, second temperature sensor 47, subcooler 25, paragraph [0051], Fig. 1).
However, the combination of Jun with Miyagi fails to teach “the controller is configured to: based on a difference between the first temperature and the second temperature being greater than or equal to a reference value, increase the opening degree of the flow rate control valve; and based on the difference between the first temperature and the second temperature being less than the reference value, decrease the opening degree of the flow rate control valve.” 
Thus, a combination would not be obvious to modify the prior art structures to arrive at the claimed invention without improper hindsight of independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763